Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the issue and certain items of the merchandise in this case are the same as in the case of United States v. Nippon Dry Goods Co., Reap. Dec. 5006, and that as to said items the appraised value, less any amount added by the importer by reason of the so-called Japanese consumption tax, represent the export value, and that there was no higher foreign value.
On the agreed facts I find and hold the proper dutiable export value of the items of merchandise marked A and checked JWT on the invoices to be the value found by the appraiser, less any amount added by the importer by reason of the so-called Japanese consumption tax. Judgment will be rendered accordingly.